DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al (US 20180131907 A1).
Regarding claim 1, Schmirler discloses a system for emulating an augmented reality human machine interface in a virtual reality environment (Schmirler fig. 1; [0050], “a system that generates and delivers … virtual reality (VR) presentations (referred to collectively herein as “VR/AR presentations”) to a user via a wearable computer or other client device. VR/AR presentations generated by the system can comprise three-dimensional (3D) holographic views of a plant facility” [0053], “The virtual … reality presentations can include, … human machine interface (augmented reality human machine interface in a VR environment)”), comprising: 
a memory that stores executable components (Schmirler [0059], “components 304, 306, 308, 310, 312, 314, and 316 can comprise software instructions stored on memory 322 and executed by processor(s) 320”); and 
a processor, operatively coupled to the memory, that executes the executable components (Schmirler [0059], “components 304, 306, 308, 310, 312, 314, and 316 can comprise software instructions stored on memory 322 and executed by processor(s) 320”), the executable components comprising: 
a simulation component configured to execute a simulation of an automation system under control of an emulated industrial control program based on a digital model of the automation system (Schmirler [0056], “a user is viewing an automation system… through a wearable computer … the VR/AR presentation system can monitor the wearable computer”; [0088], “component 308 (a simulation component configured to execute a simulation of an automation system) can support both external VR/AR views of the industrial area from the perspective of a person outside of the area, as well as first-person views of the area that simulate the user's presence within the industrial area (automation system)” [0073], “One or more plant models 524 stored on the presentation system 302 … can generate three-dimensional virtual … reality presentations of the areas—including machines, control cabinets, conveyors, industrial devices, etc.—based on the plant models (an emulated industrial control program based on a digital model , that controls a simulated automation system)”); 
a user interface component configured to render a virtual reality presentation of an industrial environment that includes the automation system, wherein the virtual reality presentation animates a three-dimensional virtual representation of the automation system in accordance with the simulation (Schmirler [0056], “a user is viewing an automation system … through a wearable computer”; [0073], “generate three-dimensional virtual or augmented reality presentations of the areas—including machines, control cabinets, conveyors, industrial devices, etc.—based on the plant models (the virtual reality presentation animates a three-dimensional virtual representation of the automation system in accordance with the simulation)” [0086], “generate an interactive VR/AR presentation of the industrial area …  client interface component 304 delivers the resulting aggregate VR/AR presentation (user interface component configured to render a virtual reality presentation of an industrial environment that includes the automation system)”); and 
Schmirler does not expressly disclose
an augmented reality human-machine interface (HMI) component configured to execute an augmented reality HMI application and to overlay, in accordance with execution of the augmented reality HMI application, augmented reality data onto the virtual reality presentation based on user location and orientation data generated via user interaction with the virtual reality presentation, wherein the user location and orientation data indicates a simulated user location and orientation within the virtual reality presentation of the industrial environment.
However, Schmirler suggests
an augmented reality human-machine interface (HMI) component configured to execute an augmented reality HMI application and to overlay, in accordance with execution of the augmented reality HMI application, augmented reality data onto the virtual reality presentation based on user location and orientation data generated via user interaction with the virtual reality presentation, wherein the user location and orientation data indicates a simulated user location and orientation within the virtual reality presentation of the industrial environment (Schmirler [0072], “a generalized example architecture including a VR/AR presentation system 302 that renders augmented and virtual reality presentations of an industrial facility. The example industrial environment depicted in FIG. 5 includes … HMIs 506”;  [0088] “Rendering component 308 can support both external VR/AR views of the industrial area (an augmented reality human-machine interface (HMI) component configured to execute an augmented reality HMI application and to overlay, in accordance with execution of the augmented reality HMI application)”; [0090], “the VR/AR presentation can be determined based on location and orientation data 606 received by VR/AR presentation system 302 from the wearable appliances 206 associated with each user (virtual reality presentation based on user location and orientation data generated via user interaction with the virtual reality presentation, wherein the user location and orientation data indicates a simulated user location and orientation within the virtual reality presentation of the industrial environment; also see figs. 8-9 and [0092] and [0108]).”; [0180], “HMI can be rendered on the VR ... representation (HMI rendered on the VR representation reads on overlaying an AR data of the HMI on the VR)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to overlay an AR replica of an HMI according to a user’s virtual location orientation in the VR environment. This would have been done to provide users with a more realistic representation of a simulated real environment and thereby enabling users to perform relevant operations in an accurate manner. See, for example, Schmirler [0100], “The first-person view allows the user to virtually traverse the rendered representation of the production area from the perspective of a user on the plant floor, even if the user is at a remote location relative to the real plant facility.”
Regarding claim 2, Schmirler discloses the system of claim 1, wherein the augmented reality HMI application is executable on an augmented reality presentation system that delivers augmented reality data to a wearable augmented reality appliance (Schmirler [0180], “HMI can be rendered on the … AR representation on or near the industrial assets”; [0181], “a determination is made as to whether an instruction is received from the wearable appliance to render the … AR presentation in a first-person mode.”)
the augmented reality HMI application defines, as a function of a field of view of a wearer of the wearable augmented reality appliance, data items to be rendered on the wearable augmented reality appliance and locations of the data items within the field of view of the wearer (Schmirler [0069], “augmented reality presentations can include graphical overlays that are superimposed over a user's field of view of his or her surroundings via a wearable appliance.”; [0154], “user's location can be used to confirm that the user is at the appropriate location to perform the workflow step currently awaiting completion (e.g., in front of the appropriate control panel, HMI, machine station, or mechanical/electrical component).”; [0180], “HMI can be rendered on the … AR representation on or near the industrial assets”; ).
Regarding claim 3, Schmirler discloses the system of claim 1, wherein the augmented reality emulation component is configured to generate augmented reality HMI data in accordance with the augmented reality HMI application based on the user location and orientation data and emulated controller data generated by a controller emulation component that executes the emulated industrial control program (Schmirler [0154], “user's location can be used to confirm that the user is at the appropriate location to perform the workflow step currently awaiting completion (e.g., in front of the appropriate … HMI).”; [0164], “VR/AR presentation system 302 acts as an industrial controller emulator to execute control program 1802 against VR/AR model 1804.”)
the user interface component translates the augmented reality HMI data to the augmented reality data and overlays the augmented reality HMI data at locations within the virtual reality presentation that simulate a user's view of the automation system through a wearable augmented reality appliance (Schmirler [0069], “augmented reality presentations can include graphical overlays that are superimposed over a user's field of view of his or her surroundings via a wearable appliance.”; [0154], “user's location can be used to confirm that the user is at the appropriate location to perform the workflow step currently awaiting completion (e.g., in front of the appropriate control panel, HMI, machine station, or mechanical/electrical component).”.
Regarding claim 4, Schmirler discloses the system of claim 3, wherein the augmented reality data comprises a subset of the emulated controller data relevant to an aspect of the automation system that is within a current field of view corresponding to a present simulated user location and orientation indicated by the user location and orientation data (Schmirler [0106], “rendering component 308 determines a suitable subset of relevant information to display on the user's wearable appliance … based on the user's current location and orientation information (as obtained via location and orientation data 606) … if the user is determined to be at a virtual location in front of a virtual control cabinet, and is oriented such that the control cabinet is within the user's line of sight, rendering component 308 will retrieve and render information relevant to the cabinet and its associated devices at a location within the presentation on or near the virtual cabinet.”).
Regarding claim 5, Schmirler discloses the system of claim 4, wherein the subset of the emulated controller data comprises at least one of a value of a virtual controller tag set by the emulated industrial control program, virtualized telemetry data, or a virtual alarm (Schmirler [0116], “the configuration application can be used to configure a read-write data tag of an industrial controller representing a setpoint value … rendering component 508 will render data stored in the data tag on a wearable appliance 206 when it is determined that the appliance's location and orientation places the asset within the wearer's line of sight”).
Regarding claim 6, Schmirler discloses the system of claim 1, further comprising a controller emulation component configured to execute the emulated industrial control program and to exchange simulated input signals and output signals with the simulation of the automation system in accordance with the emulated industrial control program (Schmirler [0165], “Simulation component 318 can virtually interface control program 1802 with the VR/AR model 1804 to exchange I/O data in order to simulate real-world control. Control program 1802 can comprise any conceivable type of code used to process input signals read into a controller and to control output signals from the controller”).
Regarding claim 7, Schmirler discloses the system of claim 1, wherein the user location and orientation data is generated in accordance with navigational input received via user interaction with the virtual reality presentation that controls a simulated traversal through the industrial environment (Schmirler [0090], “location and orientation component 410 can leverage global positioning system (GPS) technology to determine the user's absolute location, or may be configured to exchange data with positioning sensors located within the plant facility in order to determine the user's relative location within the plant (user location and orientation data is generated in accordance with navigational input received via user interaction with the virtual reality presentation).” [0091] “Location and orientation data 606 is used by VR/AR presentation system 302 to … control the point of view of the VR/AR presentation as a whole. For example, a first user may be viewing a VR presentation of an industrial area” [0092], “view generated by VR/AR presentation system 302 renders the industrial area as a virtual scale model of the area, and allows the user to move around and interact with the scaled version of the area (the virtual reality presentation that controls a simulated traversal through the industrial environment)”).
Regarding claim 8, Schmirler discloses the system of claim 1, wherein the executable components further comprise: 
a mechanical modeling component configured to generate a three-dimensional (3D) mechanical model of the automation system based on mechanical design input data (Schmirler [0073], “Presentation system 302 (a mechanical modeling component) formats the data … plant models 524 stored on the presentation system 302 can define three-dimensional views of areas within an industrial facility (e.g., production lines or work areas), and presentation system 302 can generate three-dimensional virtual or augmented reality presentations of the areas—including machines, control cabinets, conveyors, industrial devices, etc.—based on the plant models (generate a three-dimensional (3D) mechanical model of the automation system based on mechanical design input data)”); and 
an aspect metadata component configured to assign aspect metadata to selected elements of the 3D mechanical in accordance with aspect input data, the aspect metadata defining simulation behaviors of the selected elements to yield the digital model of the automation system (Schmirler [0086], “Rendering component 308 can generate the presentation such that items of the plant data 610 (input aspect data) are overlaid (assigned) on or near graphical representations of the industrial assets to which the items of data relate (to selected elements of a 3D mechanical model).”; [0164], “the VR/AR representation of an industrial factory generated by VR/AR presentation system 302 can be used as the basis for a digital twin of the factory … plant models 524 can not only model the physical appearance of industrial assets, but can also model certain behaviors of those assets (e.g., responses to control inputs in terms of movement, speed, temperatures, flows, fill levels, etc.). This can allow the VR/AR representation to act as a simulation environment (simulation behaviors of the selected elements to yield the digital model of the automation system)”).
Claim 10 recites a method which corresponds to the function performed by the system of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the method of claim 10.
Claim 11 recites a method which corresponds to the function performed by the system of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the method of claim 11.
Claim 12 recites a method which corresponds to the function performed by the system of claim 3. As such, the mapping and rejection of claim 3 above is considered applicable to the method of claim 12.
Claim 13 recites a method which corresponds to the function performed by the system of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the method of claim 13.
Claim 14 recites a method which corresponds to the function performed by the system of claim 5. As such, the mapping and rejection of claim 5 above is considered applicable to the method of claim 14.
Claim 15 recites a method which corresponds to the function performed by the system of claim 7. As such, the mapping and rejection of claim 7 above is considered applicable to the method of claim 15.
Claim 16 recites a method which corresponds to the function performed by the system of claim 8. As such, the mapping and rejection of claim 8 above is considered applicable to the method of claim 16.
Claim 17 recites a method which corresponds to the function performed by the system of claim 9. As such, the mapping and rejection of claim 9 above is considered applicable to the method of claim 17.
Claim 18 recites a non-transitory computer-readable medium which corresponds to the function performed by the system of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the non-transitory computer-readable medium of claim 18.
Additionally Schmirler discloses
non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations (Schmirler [0006], “a non-transitory computer-readable medium is provided having stored thereon instructions that, in response to execution, cause a system to perform operations”).
Claim 19 recites a non-transitory computer-readable medium which corresponds to the function performed by the system of claim 3. As such, the mapping and rejection of claim 3 above is considered applicable to the non-transitory computer-readable medium of claim 19.
Claim 20 recites a non-transitory computer-readable medium which corresponds to the function performed by the system of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the non-transitory computer-readable medium of claim 20.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schmirler in view of McDaniel (US 20170249129 A1).
Regarding claim 9, Schmirler discloses the system of claim 8, but does not disclose wherein the user interface component is configured to receive the aspect specification input data via interaction with a graphical interface display rendered by the user interface component, the graphical interface display comprises a toolbar that renders a set of aspects available for selection and assignment to the selected elements, and the aspect specification input data selects an aspect from the set of the aspects and indicates an element, of the selected elements, to which the aspect is to be assigned.
However, McDaniel discloses
the user interface component is configured to receive the aspect specification input data via interaction with a graphical interface display rendered by the user interface component, the graphical interface display comprises a toolbar that renders a set of aspects available for selection and assignment to the selected elements, and the aspect specification input data selects an aspect from the set of the aspects and indicates an element, of the selected elements, to which the aspect is to be assigned (McDaniel fig. 2; [0023], “FIG. 2 shows an example of an Engineering Tool 200 (user interface component is configured to receive the aspect specification input data via interaction with a graphical interface display rendered by the user interface component)”; [0030], “The Engineering Tool 200 can use the component to which logical element is attached to perform behaviors particular to that component (the aspect specification input data selects an aspect from the set of the aspects and indicates an element, of the selected elements, to which the aspect is to be assigned).”; [0032], “Toolbar 210 includes interface components which allow a user to select, move, and rotate components in the 3D Workspace 205 (a toolbar that renders a set of aspects available for selection and assignment to the selected elements).”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmirler with McDaniel to provide a design interface comprising features that include toolbars. This would have been done to enable user to custom design a work area as necessary.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JITESH PATEL/Primary Examiner, Art Unit 2616